Citation Nr: 1218298	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-28 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury with headaches, dizziness, and memory problems.

2.  Entitlement to a compensable evaluation for fatigue and muscle pain.

3.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain.

4.  Entitlement to a compensable evaluation for rhinitis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right thumb injury.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic muscle tension headaches.

9.  Entitlement to an effective date earlier than January 23, 2008, for the grant of service connection for cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to August 1994, from May 2000 to September 2000, and from February 2003 to March 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The March 2008 rating decision granted service connection for cervical strain, and assigned a 10 percent rating effective January 23, 2008, and denied reopening of the service connection claims for residuals of a right thumb injury, bilateral hearing loss, tinnitus, and chronic muscle tension headaches.  The August 2008 rating decision granted service connection for traumatic brain injury (TBI) with headaches, dizziness, and memory problems, and assigned a 10 percent rating effective April 21, 2008, and denied increased ratings for fatigue and muscle pain, rhinitis, and cervical strain.  

Although the Veteran also initially disagreed with the initial evaluation and effective date assigned for posttraumatic stress disorder (PTSD), the denial of the claims to reopen the issues of entitlement to service connection for plantar warts of the feet and asbestosis, and the denial of entitlement to individual unemployability, and was provided with a statement of the case on these additional issues, on his VA Form 9, received in August 2009, he limited his appeal to the issues of entitlement to an initial rating in excess of 10 percent for TBI, entitlement to a compensable evaluation for fatigue and muscle pain, entitlement to a compensable evaluation for rhinitis, entitlement to an initial rating in excess of 10 percent for cervical strain, and whether new and material evidence had been received to reopen claims of entitlement to service connection for residuals of a right thumb injury, bilateral hearing loss, and tinnitus.  

The Veteran's August 2009 VA Form 9 includes a request for a Board hearing.  Although a Board hearing was scheduled for April 20, 2010 and notice of the hearing was mailed to the Veteran's last known address, the Veteran failed to report for the hearing without explanation.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.

After the June 2009 statement of the case was issued, the Veteran submitted voluminous additional VA treatment records dated from 2010 through March 2011 along with a waiver of consideration of such evidence in the first instance by the RO.  However, in February 2012 he also submitted four additional pages of VA treatment records dated in August 2011 without such a waiver of initial consideration of such evidence by the RO.  Any pertinent evidence submitted without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) (2011).  "Evidence is not pertinent it if does not relate to or have a bearing on the appellate issue or issues."  Id.  This additional evidence is not relevant to the issues being decided herein.  Thus, it is not prejudicial for the Board to address this evidence without a waiver.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for sleep disturbance was raised by the record in January 2008.  The Veteran was sent a notice letter in January 2008 which references this issue; however, it has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate disposition.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to an initial evaluation in excess of 10 percent for TBI; entitlement to a compensable rating for fatigue and muscle pain; entitlement to a compensable rating for rhinitis; entitlement to an initial rating in excess of 10 percent for cervical strain; whether new and material evidence has been received to reopen the claims of entitlement to service connection for residuals of a right thumb injury and chronic muscle tension headaches, and entitlement to an effective date earlier than January 23, 2008, for the grant of service connection for cervical strain are are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied service connection for bilateral hearing loss and tinnitus. 

2.  The evidence received since the January 2006 rating decision, when considered by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus. 



CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2011). 

2.  The evidence received subsequent to the January 2006 rating decision is not new and material, and the claims for entitlement to service connection for bilateral hearing loss and tinnitus are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  

Notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim, such as, describes what is meant by new and material evidence under either the old or new standard; (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a January 2008 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claims and what was necessary to establish entitlement to the claimed benefits.  The letter 

also informed the Veteran as to the bases used for the denial of benefits as set out in the final January 2006 denials of his claims, as well as the need for such evidence in order to currently substantiate the claims.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  

Moreover, the notice requirements were provided before the initial adjudication of the claims in March 2008, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, the duty to notify has been met.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including service treatment records, VA treatment records, and records associated with a Social Security Administration (SSA) disability benefits determination.  The Veteran has not identified any additional outstanding records.  

The SSA records were in the claims file at the time the RO issued the statement of the case in June 2009.  However, these records are not listed as having been considered in the adjudication of the claims.  In this regard, the Board has reviewed these records and determined that they are not relevant to the issues being decided herein.  As such, remanding the claims so that the RO can consider these records would serve no purpose.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Veteran has not been afforded a VA examination in connection with his claims to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c) (4) (iii).  In this case, the evidence submitted to reopen the January 2006 decision by itself, or when considered with the previous evidence of record, does not relate to an unestablished 

fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus, and does not raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  However, as discussed below, the Board finds that in this case new and material evidence has not been presented as to any unestablished fact necessary to substantiate either the claim for service connection for bilateral hearing loss or for tinnitus.  In determining that the evidence submitted since the January 2006 rating decision is not new and material, the Board considered whether the evidence could, if the claims were reopened, reasonably result in the substantiation of the claims with VA's assistance, but found there was no reasonable possibility that VA assistance would help substantiate the claims.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  Accordingly, a medical examination is not required. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior 

final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were originally denied in a July 2005 rating decision.  The evidence then of record included the service treatment records, which are negative for complaints or findings of hearing loss and/or tinnitus.  Also of record at the time of the July 2005 rating decision was a June 2005 VA audiology examination report, which reported that the Veteran stated that he was exposed to loud noise from guns, mortars, explosions, and cannons.  He stated that hearing protection was used.  The Veteran reported bilateral intermittent tinnitus that he heard every other day for a few seconds, which sounded like crickets.  Audiogram results revealed that the Veteran's hearing was within normal limits.  The examiner opined that the frequency and duration of the Veteran's tinnitus is not clinically significant and was most likely consistent with ordinary head noise.  The examiner further opined that it was unlikely that it was due to acoustic trauma from military service.  Additional VA examination reports were of record at the time of the July 2005 rating decision; however, they do not pertain to the Veteran's hearing or tinnitus.  

In the July 2005 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss because there was no evidence showing that the Veteran had bilateral hearing loss that was incurred in or caused by service.  Service connection for tinnitus was denied because there was no evidence of tinnitus in service and the evidence of record showed that the current complaints of tinnitus were not clinically significant and were more consistent with ordinary head noise and not acoustic trauma from military service.  The Veteran did not appeal the July 2005 rating decision.  

Subsequently, additional service treatment records were received in August 2005.  Thereafter, in a January 2006 rating decision, the RO confirmed and continued the denial of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The additional service treatment records did contain any evidence pertaining to bilateral hearing loss, or tinnitus.  The claims were denied on 

the same basis.  The Veteran did not appeal the July 2005 rating decision or the January 2006 rating decision.  Therefore, each decision is final.  38 C.F.R. § 20.1103.

The evidence received since the January 2006 rating decision includes VA examination reports regarding the Veteran's service-connected PTSD, TBI, cervical strain, fatigue and muscle pain, and rhinitis.  Also added to the record are VA treatment records and SSA disability benefits records.  These records note examinations of and treatment for various disorders, none of which involve the Veteran's hearing or tinnitus.  

A January 2011 VA treatment record notes that the Veteran has no hearing problems.  A March 2011 VA treatment record reflects that the Veteran denied hearing loss and tinnitus.  

After reviewing the evidence added to the record since the last final prior denial in January 2006, by itself and with consideration of the evidence previously of record, the Board finds that the newly received evidence is not new and material.  Although it is new in that it was not previously of record at the time of the January 2006 rating decision denying the claims for service connection for bilateral hearing loss and tinnitus, it is not material in that it does not raise a reasonable possibility of substantiating either claim.  Specifically, the newly received evidence does not suggests that the Veteran has complained of bilateral hearing loss or tinnitus, or that he has bilateral hearing loss or tinnitus related to active service.  The evidence shows treatment for a variety of disabilities, but does not reference any complaints of tinnitus or other hearing related complaints.  In contrast, it reflects that the Veteran did not have any hearing problems in January 2011, and that he specifically denied hearing loss and tinnitus in March 2011.  As none of the evidence shows that the Veteran currently has bilateral hearing loss or tinnitus that is etiologically related to active service, the evidence received since the January 2006 rating decision is not new and material.  

As new and material evidence to reopen the finally disallowed claims has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is denied.  


REMAND

With respect to the Veteran's increased rating claims involving his service-connected TBI with headaches, dizziness, and memory problems; fatigue and muscle pain; rhinitis; and cervical strain, the Veteran most recently underwent VA examinations for these disabilities in 2008.  In a March 2012 written brief presentation, the Veteran's representative requested that the Board remand these increased rating claims so that new VA examinations could be conducted to assess the current severity of these service-connected disabilities.  Given the Veteran's representative's argument, the passage of time since the most recent VA examinations were conducted, and the Veteran's recent submission of voluminous records of VA treatment from the time period subsequent to the most recent VA examination reports, the Board concludes that a remand is required in order to afford the Veteran new VA examinations in order to determine the current severity of his service-connected TBI with headaches, dizziness, and memory problems; fatigue and muscle pain; rhinitis; and cervical strain.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

In addition, with respect to the claim for an increased initial rating for TBI, the regulations for the evaluation of brain disease due to trauma or TBI were revised effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The revisions to Diagnostic Code 8045 are applicable for claims received by VA on or after October 23, 2008.  Id.  Under the revised criteria associated with Diagnostic Code 8045 used to evaluate TBI, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under the new criteria.  A veteran whose residuals of TBI are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether the disability had worsened since the last review.  Id. at Note (5).  VA must review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  The aforementioned information was provided to the Veteran and his representative in the June 2009 statement of the case.  Subsequently, in March 2012 the Veteran's representative requested an examination to assess the current severity of the Veteran's service-connected TBI.  Review of the record reveals that the Veteran has not been afforded a VA examination to evaluate the extent of his traumatic brain injury under the new criteria which includes an assessment of the three main areas of dysfunction, cognitive, emotional/behavioral, and physical, as appropriate.  Although the June 2009 statement of the case addressed the new criteria, it was based upon a June 2008 VA examination which did not adequately address the new criteria.  A remand for a Traumatic Brain Injury examination is thus warranted.  38 C.F.R. § 3.326 . 

With respect to the Veteran's claim to reopen the previously disallowed issue of entitlement to service connection for residuals of a right thumb injury, the August 2011 VA treatment records submitted by the Veteran in February 2012 indicate that the Veteran claimed that his current right thumb disability was related to a motor vehicle accident during service.  As noted above, any pertinent evidence submitted without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c).  The Veteran has never before alleged that his right thumb disability was related to a motor vehicle accident in service, but instead, the thumb injury has always been associated with playing volleyball in service.  As such, this new evidence submitted without a waiver is pertinent to the Veteran's claim to reopen the previously disallowed claim for entitlement to service connection for residuals of a right thumb injury.  Therefore, the claim is remanded in order to allow the RO to consider this newly submitted evidence in the first instance. 

Finally, March 2008 rating decision on appeal denied the Veteran's claim to reopen the previously denied issue of entitlement to service connection for chronic muscle tension headaches and granted the Veteran's claim of entitlement to service connection for cervical strain.  A 10 percent evaluation was assigned for the service-connected cervical strain, effective from January 23, 2008.  The Veteran's August 2008 notice of disagreement expresses disagreement with all issues in the March 2008 rating decision.  This is a timely notice of disagreement with the denial of service connection for chronic muscle tension headaches.  Additionally, in a VA Form 21-4138 received by VA in April 2008, the Veteran requested that the claims granted in March 2008 be considered for an earlier effective date.  This is a timely notice of disagreement with respect to the effective date assigned for the grant of service connection for cervical strain.  Notably, the RO addressed and adjudicated the claim for entitlement to an earlier effective date for the grant of service connection for PTSD, which is the other disability for which service connection was granted in the March 2008 rating decision.  To date, the RO has not issued a statement of the case regarding the issues of entitlement to service connection for chronic muscle tension headaches and entitlement to an effective date prior to January 23, 2008 for the grant of service connection for cervical strain.   

Accordingly, the Board is required to remand the issues of entitlement to service connection for chronic muscle tension headaches and entitlement to an effective date prior to January 23, 2003 for the grant of service connection for cervical strain for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, although the Veteran's SSA records were contained in the claims file at the time the RO issued the August 2008 rating decision and June 2009 statement of the case, the SSA records were not considered in the adjudication of the claims.  As these records pertain to several of the issues being remanded, the RO must consider the SSA records on remand.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be scheduled for an appropriate VA examination to ascertain the current severity of his service-connected TBI with headaches, dizziness, and memory problems.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  

The examiner must, to the extent possible, elicit a complete history from the Veteran, and specifically identify (a) all subjective manifestations directly attributable to the closed head injury - such as headaches, dizziness and insomnia; (b) whether the Veteran experiences multi-infarct dementia due to his head injury and if so, identify the manifestations and severity of occupational and social impairment associated with that disorder; (c) identify any purely neurological symptoms attributable to the service-connected disability - such as seizures or any facial paralysis, and (d) provide an opinion regarding the impact of residuals of the head injury/skull fracture on the Veteran's ability to work. 

The examiner must also provide specific opinions addressing the degree to which the service-connected disability is manifested by facets of cognitive impairment including to memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness, since October 23, 2008.

With respect to the Veteran's headaches, the examiner must fully describe their frequency and severity.  

All symptomatology that is related solely to the Veteran's service-connected PTSD must be noted separately and not taken into consideration when determining the severity of his TBI, if possible.  If it is not possible to separate the symptoms of PTSD and TBI, the examiner must so state.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

3.  The Veteran must be scheduled for an appropriate VA examination to ascertain the current severity of his service-connected fatigue and muscle pain.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  

The examiner must fully describe all manifestations of the Veteran's service-connected fatigue and muscle pain disability, to include whether it is manifested by any incapacitating episodes that require bed rest and treatment by a physician, the duration of any such incapacitating episodes, whether the disability requires continuous medication to be controlled, and whether daily activities are restricted as a result of the disability.  The report prepared must be typed.

4.  The Veteran must also be scheduled for an appropriate VA examination in order to determine the current severity of his service-connected rhinitis.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  

The examiner must fully describe all manifestations of the Veteran's service-connected rhinitis.  The examiner must specifically state whether the Veteran's rhinitis is manifested by polyps, greater than 50 percent obstruction of nasal passage on both sides, complete obstruction of nasal passage on one side, any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment lasting four to six weeks, or any non-incapacitating episodes a year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and the length of any such non-incapacitating episodes.  The report prepared must be typed.

5.  The Veteran must also be scheduled for a VA orthopedic/ neurological examination in order to determine the current severity of his service-connected cervical strain.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests, to include x-rays studies of the cervical spine must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected cervical strain.  

Range of motion testing of the cervical spine, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.

The examiner must also discuss whether there are additional limits on functional ability on repeated use or during flare-ups , and provide an assessment of any functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the cervical spine, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected cervical strain disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected cervical spine disability.  The examiner must also describe in detail any neurological symptoms and clinical findings found that are attributable to the service-connected cervical strain.  The report prepared must be typed. 

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any examination report is deficient in any manner, the RO must implement corrective procedures.

8.  The RO must then issue a statement of the case regarding the issues of entitlement to service connection for chronic muscle tension headaches and entitlement to an effective date earlier than January 23, 2008 for the grant of service connection for cervical strain.  The Veteran and his representative must be apprised of his right to submit a substantive appeal and to have these claims reviewed by the Board.  The Veteran and his representative must be allowed the requisite period of time for a response.  If, and only if, the a substantive appeal on either or both issues is filed, then the issue(s) must be returned to the Board for appellate action.

9.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO should re-adjudicate the remaining claims based upon a complete review of the claims file, to include all evidence added to the record since the June 2009 statement of the case as well as the SSA records.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


